Case 2:21-mj-00014 Document 3-1 Filed 01/21/21 Page 1 of 2 PagelD #: 4
AFFIDAVIT
STATE OF WEST VIRGINIA
COUNTY OF KANAWHA, to-wit:

I, Cory Jarrett, being first duly sworn, do hereby depose and state as follows:

1. 1 am currently a detective with Charleston Police Department’s Special
Enforcement Unit (“SEU”). I have been a sworn law enforcement officer in the State of West
Virginia for approximately seven years.

2. This affidavit is made in support of a criminal complaint charging SEDRIC COOK
(“COOK”) with being a prohibited person in possession of a firearm, in violation of 18 U.S.C. §§
922(g)(3) & 924(a)(2). The information set forth in this affidavit is based upon the reports and
investigation of other officers, as well as my own personal investigation and observations. This
affidavit does not contain each and every fact known to other officers and me but does set forth
facts sufficient to establish probable cause for the charged offense.

3. On October 7, 2020, investigators with the SEU, including myself, conducted a
traffic stop on a car near the intersection of Patrick Street and 6" Avenue in Charleston, Kanawha
County, West Virginia because the car had a cracked windshield and was observed speeding.

4, In addition to the driver, the only other occupant was the front seat passenger, a
white male later identified as COOK. The driver provided consent to search the car.

5. COOK was also asked to exit the vehicle so that officers could conduct a search.

6. In conducting the search, officers recovered a Stallard Arms JS-9mm_ semi-
automatic pistol, with a serial number of 079849, in a black backpack found near the front seat
passenger floorboard where COOK had been sitting. In addition, officers seized several 9mm
rounds from a zip-lock bag located within that same backpack.

7. COOK provided a Mirandized statement to officers in which he stated that he had
been using heroin, a Schedule I controlled substance, and methamphetamine, a Schedule II

controlled substance, “every day.” He also admitted that the aforementioned firearm was his.
Case 2:21-mj-00014 Document 3-1 Filed 01/21/21 Page 2 of 2 PagelD #: 5
Thus, at the time COOK possessed the pistol, he knew he was an unlawful user of and addicted to
a controlled substance as defined in 21 U.S.C. § 802.

8. After conferring with the Bureau of Alcohol, Tobacco, Firearms and Explosives, |
know that the firearm listed above is not manufactured within the state of West Virginia and,

therefore, has traveled in interstate commerce.

Further your affiant sayeth naught. (! AM
yy : :

Cory Jarrett, eM Ppt {

Sworn to by the affiant telephonically in accordance with the procedures of Rule 4.1 this
21st day of January 2021.

 

 

DWANE L. TINSLEY :
___ United States Magistrate Judge
